                              IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                       WESTERN DIVISION
                                      Case No. 5:20-cv-00085-M

      LEVEL AT 401 , LP,                               )
                                                       )
                                        Plaintiff,     )
                                                       )                      OPINION
     V.                                                )                     AND ORDER
                                                       )
     FIRST CO. , EMERSON CLIMATE                       )
     TECHNOLOGIES, INC. , and COPELAND                 )
     CORPORATION, LLC,                                 )
                                                       )
                                        Defendants.    )

          This matter comes before the court on Defendants' motions to dismiss, filed March 13 , 2020. [DE-

6; DE-12] For the reasons that follow, Defendants ' motions are DISMISSED.

          Defendants' motions seek dismissal of Plaintiffs original complaint, which was filed in Wake

County, North Carolina Superior Court on February 4, 2020 [DE-1-4] and removed by Defendants to this

court on March 6, 2020 pursuant to 28 U .S.C. § 1441 based upon diversity jurisdiction under 28 U.S.C. §

1332 [DE-1 ]. Plaintiff has not contested this court' s jurisdiction over its claims, but did petition the court,

with Defendants ' consent, for leave to file an amended complaint [DE-19] , which the court granted on

March 25, 2020. [DE-20] Plaintiffs amended complaint was timely filed on April 24, 2020. [DE-23]

          "As a general rule, an amended pleading ordinarily supersedes the original and renders it of no legal

effect." Young v. City of Mount Rainier, 238 F.3d 567, 572 (4th Cir. 2001) (internal quotation marks and

citation omitted). Accordingly, when a plaintiff files an amended complaint, a defendant's pending motion

to dismiss the original complaint is rendered moot.            See Superior Performers, Inc. v. Meaike, No.

1:13CV1149, 2014 U .S. Dist. LEXIS 158862, at *35-3 6 (M.D.N.C. Nov. 10, 2014) ("[B]ecause


                                                           1



                Case 5:20-cv-00085-M Document 28 Filed 05/05/20 Page 1 of 2
Defendants' arguments contained in its Motion to Dismiss[] pertain to the Causes of Action in Plaintiffs

First Amended Complaint, and not to those Causes of Action in Plaintiffs proposed Second Amended

Complaint, Defendants' Motion to Dismiss is now moot and must be dismissed without prejudice to refiling

based upon the allegations and content of the Second Amended Complaint."). Defendants' motions were

therefore rendered moot by the timely filing of Plaintiffs amended complaint, and said motions must be

dismissed. Id.

       For these reasons, Defendants' motions are DISMISSED without prejudice to refile based upon the

allegations and content of Plaintiffs amended complaint.

       SO ORDERED this the __s::_th day of ~      ~       O.


                                                RJCH~ l ~RS! f l r-4/J               £
                                                UNITED STATES DISTRICT JUDGE




                                                      2




             Case 5:20-cv-00085-M Document 28 Filed 05/05/20 Page 2 of 2
